DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1,6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. USP 10,017,350 in view of Miyake USP 9,841,715.
Ando discloses, regarding claim 1, a folding apparatus (fig.5) configured to stack and fold a designated number of sheets at a time, the folding apparatus comprising: 
a conveyor (801) configured to sequentially convey the designated number of sheets; 
a stacker (820) configured to temporarily store a sheet conveyed by the conveyor to stack the designated number of sheets; 
a sheet folding device (804,830) configured to fold the designated number of sheets at a time.
However, Ando does not expressly disclose the remaining limitations of the claims.
Miyake teaches [regarding claim 1] control circuitry configured to cause the sheet folding device to fold the stored sheet in response to an occurrence of a sheet jam in processing the designated number of sheets, the sheet jam occurring upstream from the stacker in a direction of sheet conveyance (see at least C8/L41-55), [regarding claim 7] wherein the control circuitry is configured to cause the conveyor to convey, to a removal position (at tray 313), the sheet folded by the sheet folding device in response to the occurrence of the sheet jam, the removal position to be accessed by a user (see at least fig.3), [regarding claim 7] wherein the removal position is a sheet outlet of the folding apparatus (see at least fig.3).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide control circuitry configured to cause the sheet folding device to fold the stored sheet in response to an occurrence of a sheet jam in processing the designated number of sheets, the sheet jam occurring upstream from 
	Ando further discloses, regarding claim 8, An image forming system (fig.1) comprising: 
an image forming apparatus (10) configured to form an image on a sheet; and 
the folding apparatus according to claim 1, configured to fold the sheet on which the image is formed by the image forming apparatus.

Allowable Subject Matter
5.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Murakami et al. (USP 4,917,366) discloses detecting a sheet jam upstream of a sheet folding apparatus (C6/L53-63).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        3/28/2022